DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Tanaka (US Pub. No. 2018/0217486 A1) discloses a light source apparatus (Figure 1, element 50) comprising a plurality of light emitting apparatuses (Figure 1, elements 22 and 26), wherein each of the light emitting apparatuses includes: a substrate (Figure 1, elements 23 and 27); a plurality of light emitting devices (Figure 1, elements 20 and 24) arranged on the substrate (Figure 1, elements 23 and 27), and a plurality of lenses (Figure 1, elements 21 and 25); and each of the light emitting apparatuses (Figure 1, elements 22 and 26) has an emission surface including a light emitting area (Figure 1, element d) and non-light emitting area (i.e. area between element d in Figure 1).  However, Tanaka and the prior art of record neither shows nor suggests a light source apparatus wherein the emission surfaces of the respective light emitting apparatuses are parallel to each other while being spaced apart from each other in a direction perpendicular to the emission surfaces and such that when viewed in the direction perpendicular to the emission surfaces, portions of the non-light emitting areas of the respective light emitting apparatuses overlap each other.
Regarding claims 2-11, the claims are allowable based on their dependence from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugiyama (US Pub. No. 2017/0363941 A1) discloses a light source unit including a first semiconductor light emitting device disposed centrally and a second semiconductor light emitting device disposed outwards of the first semiconductor light emitting device, the first and second semiconductor light emitting devices emitting lights, and a first collimator lens disposed centrally and a second collimator lens disposed outwards of the first collimator lens, the first and second collimator lenses being disposed so as to correspond to the first and second semiconductor light emitting devices, respectively, on sides of the first and second semiconductor light emitting devices from which the lights are emitted, and a degree at which the light of the first semiconductor light emitting device is collected onto an illuminated surface differs from a degree at which the light of the second semiconductor light emitting device is collected onto the illuminated surface.
Sugiyama (US Pub. No. 2018/0217484 A1) teaches a light source unit  having a first semiconductor light emitting device disposed centrally and a second semiconductor light emitting device disposed outwards of the first semiconductor light emitting device, the first and second semiconductor light emitting devices emitting lights, and a first collimator lens disposed centrally and a second collimator lens disposed outwards of the first collimator lens, the first and second collimator lenses being disposed so as to correspond to the first and second semiconductor light emitting devices, respectively, on sides of the first and second semiconductor light emitting devices from which the lights are emitted, and a degree at which the light of the first semiconductor light emitting device is collected onto an illuminated surface differs from a degree at which the light of the second semiconductor light emitting device is collected onto the illuminated surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



08/18/2022